Citation Nr: 9922228	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  94-01 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for sinusitis.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1980 to August 
1984.  She also had service in the United States Naval 
Reserve from around 1984 to 1993.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1992 RO rating decision that denied service 
connection for a low back disorder, sinusitis, and 
temporomandibular joint (TMJ) dysfunction.  In March 1996, 
the Board granted service connection for TMJ dysfunction with 
arthritis and remanded the case to the RO for additional 
development with regard to the other 2 issues and for 
adjudication of the "inextricably intertwined" claim of 
service connection for rhinitis.  The case was returned to 
the Board in 1997.  The evidence then of record showed that 
the RO had been unsuccessful in attempting to schedule the 
veteran for CT (computed tomography) of the paranasal sinuses 
as requested by the Board and the case was returned to the 
Board without adjudication of the issue of service connection 
for rhinitis.

In October 1997, the Board granted service connection for a 
low back disorder manifested by pain and remanded the case to 
the RO for additional development with regard to the issue of 
service connection for sinusitis and for adjudication of the 
issue of service connection for rhinitis.  The RO was unable 
to contact the veteran in order to schedule her for a CT of 
the paranasal sinuses and the claim was returned to the Board 
in 1999 without adjudication of the issue of service 
connection for rhinitis.

Since the issue of service connection for rhinitis has not 
been adjudicated by the RO, it is not a matter for appellate 
consideration.  Nor does the Board find that another remand 
of the case to the RO for this action would serve any useful 
purpose as the veteran's whereabouts are unknown and she 
would be unable to appeal any adverse action taken by the RO 
on this claim because notice of the action could not be 
delivered to her.  The claim for service connection for 
rhinitis is still active, and it is referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  Sinusitis was present prior to service as indicated by 
clinical findings in the service medical records and the 
medical reports of her post-service treatment and 
evaluations.

2.  The preservice sinusitis underwent no increase in 
severity during service.


CONCLUSION OF LAW

Sinusitis clearly and unmistakably existed prior to entry 
into service and was not aggravated by active service.  
38 U.S.C.A. §§ 1111, 1131, 1153, 1137 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from September 1980 to August 
1984.  She also had service with the U.S. Naval Reserve from 
around 1984 to 1993.

The service medical records show that the veteran underwent a 
medical examination for enlistment in August 1980.  On the 
report of medical history, she gave a history of sinusitis 
and of surgery for correction of a deviated septum in 1979.  
Sinusitis was not found on examination at that time.

Service medical records show that the veteran was seen for 
nasal problems on various dates.  The more salient medical 
reports are discussed in the following paragraphs.

A service medical report of the veteran's treatment in March 
1981 shows that she was seen for sinus headaches, difficulty 
breathing, and nasal congestion.  She gave a history of nasal 
surgery 2 years ago and of multiple seasonal allergies.  The 
assessment was allergic rhinitis.  She was prescribed 
medication.  On June 5, 1981, she complained of blurring 
vision and headaches for 2 days.  X-rays of the sinuses 
revealed evidence of opacification of both maxillary sinuses 
as well as clouding of the frontal sinus compatible with 
paranasal sinusitis.  The assessment was sinusitis.  On June 
16, 1981, the veteran still complained of sinus problems.  X-
rays of the sinuses showed some interval improvement in the 
overall appearance of the previously described paranasal 
sinusitis.  The assessments were allergic rhinitis and 
chronic sinusitis.  In 1981, the veteran underwent 
orthognathic surgeries.  A report of her treatment in 
February 1982 shows that she was seen for complaints of an 
upper respiratory infection.  The impression was upper 
respiratory infection with no evidence of recurrent sinusitis 
or otitis.

Service medical records show that the veteran underwent 
partial turbinectomy and left nasal antral window while 
hospitalized in April 1983.  A history of orthognathic 
surgery approximately 1 and 1/2 years ago with recurrent 
sinusitis since was noted.  The assessment was chronic 
sinusitis.  A report of treatment in September 1983 notes 
that she underwent soft tissue septorhinoplasty with closure 
of septal perforation.  In February 1984, she was seen for 
complaints of hoarseness, post nasal drip, sore throat, and 
"off and on' cough.  The impressions were chronic sinusitis 
and chronic hoarseness.  In March 1984, she was seen for 
blunt trauma to the face.  She complained of soreness to the 
nose and difficulty breathing.  The impressions were no nasal 
fracture and chronic rhinitis.  Radiograph studies (water's 
view) of the sinuses in July 1984 revealed no evidence of 
sinusitis.  

Service medical records show that the veteran underwent 
medical examination for separation in August 1984.  A history 
of sinusitis was reported on a report of medical history 
completed by the veteran.  It was noted that she had chronic 
allergies with vasomotor allergic rhinitis.  Sinusitis was 
not found on examination at that time.

Service department medical records show that the veteran was 
treated and evaluated for various conditions in the 1980's 
and early 1990's after separation from active service in 
1984.  These reports show that she was seen as a reservist, 
dependent of a serviceman, and in the NAVCARE II program.  
Reports of her treatment reveal that she has continuous nasal 
problems, classified as allergic rhinitis and sinusitis.

In January 1992, the veteran underwent a VA ENT (ears, nose, 
throat) examination.  She was then on medication for 
allergies and gave a history of treatment for sinusitis in 
1991.  She states that her nasal and sinus symptoms were 
worse at times of seasonal change and were slightly worse in 
the Spring and Fall.  A history of septoplasty in 1979 for 
septal deviation and nasal obstruction was noted.  It was 
noted that she had undergone bilateral partial turbinectomy 
with nasoventral window for chronic rhinosinusitis in 1983 
and of septorhinoplasty with closure of the septal 
perforation in September 1983.  A history of TMJ surgery in 
1982 and 1988 was noted.  Nasal exam with flexible 
nasopharyngoscopy showed a normal nasal vestibule.  The 
external nose had a slight deviation of the dorsum to the 
left that was not considered a problem or cosmetically 
disfiguring.  There was mild left septal deviation that was 
not causing any airway obstruction.  There was a small 1 to 2 
millimeter septal perforation at the anterior inferior aspect 
of the septum noted on the right.  The floor of the nose was 
normal.  Inferior and middle turbinates were normal as well 
as inferior middle meati.  There was no polypoid or purulent 
drainage from the middle meatus.  With flexible 
nasopharyngoscopy the veteran had a slightly diffuse increase 
in lymphoid tissue in general with no focal pathology noted.  
The adenoids were somewhat enlarged as well as the lymphoid 
tissue in the base of the tongue and vallecular area.  The 
symptoms were consistent with likely allergic history.  There 
was no sinus tenderness to percussion at this examination.  
There was no facial swelling.  The diagnoses were probable 
allergic rhinitis, and rule out chronic sinusitis.  The 
examiner noted that the veteran's history of frequent severe 
sinus infections warranted further ENT evaluation and 
recommended a limited coronal noncontrast paranasal sinus CT 
to evaluated all the paranasal sinuses and to rule out any 
mechanical obstruction in the ostium meatal complex unit that 
may contribute to recurrent sinus infections.

The veteran testified at a hearing in October 1992.  Her 
testimony was to the effect that she had sinus attacks prior 
to entry into service and that she underwent surgery for a 
deviated nasal septum prior to service.  She testified that 
her sinus attacks worsened shortly after entry into service 
and that she underwent surgeries in service to alleviate her 
sinus problems.

A report from the medical director of NAVCARE II dated in May 
1993, notes that veteran's medical conditions included 
chronic allergic rhinitis.

In March 1996, the Board remanded the case to the RO in order 
to schedule the veteran for a CT of the paranasal sinuses 
and, after a report of this study had been added to the 
claims folders, a review of the record by the examiner who 
conducted the January 1992 VA ENT examination for expression 
of an opinion on the etiology of the veteran's chronic nose 
and throat disorders, including opinions on whether it was at 
least as likely as not that the veteran's preservice sinus 
condition worsened in active service or is related to 
mandibular surgery in service.

VA attempts to schedule the veteran studies in 1996 and 1997 
were unsuccessful as notices sent to her at her latest 
address of record were returned by the postal service as 
undeliverable, and the case was returned to the Board.  In 
October 1997, the Board again remanded the case to the RO 
with instructions to make further attempts to ascertain her 
whereabouts and in order to schedule her for a CT of the 
paranasal sinuses and to have this information reviewed by 
the physician who conducted the January 1992 VA ENT 
examination.

A review of the evidence in the claims folders shows that 
various attempts were made by the RO to ascertain the 
veteran's whereabouts in 1997, 1998, and 1999.  Various 
correspondence was sent to the veteran and returned as 
undeliverable by the postal service, her father and 
representative were contacted, and telephone calls made to 
her last residence.  All attempts to ascertain her 
whereabouts were unsuccessful and the claims folders were 
returned to the Board.


B.  Legal Analysis


The veteran's claim is well grounded, meaning it is 
plausible. 38 U.S.C.A. § 5107(a) (West 1991).  No further 
assistance to her is required to comply with VA's duty to 
assist her in the development of facts pertinent to her 
claim, for the reasons stated herein.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defect noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a),(b) (1998).  A veteran seeking service 
connection by aggravation is not entitled to presumption of 
aggravation in service, where there was temporary worsening 
of symptoms, but the condition itself did not worsen.  Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b).  38 C.F.R. 
§ 3.655(a) (1998).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (1998).

The veteran's testimony indicates that she had sinus attacks 
prior to service and this evidence is supported by clinical 
findings in the service medical records and the medical 
reports of her post-service treatment and evaluations.  Under 
the circumstances, the Board finds that sinusitis clearly and 
unmistakably existed prior to her entry into service.

The veteran's testimony indicates that her sinus attacks 
worsened shortly after entry into service and the service 
medical records show continuous treatment for nose and throat 
problems classified as sinusitis and rhinitis.  The service 
medical records also show that the veteran underwent 
surgeries for problems with her jaw and nasal problems, and 
the report of her medical examination for separation from 
service in August 1984 notes a history of allergic rhinitis.  
Sinusitis was not found at the August 1984 separation 
examination.

The post-service medical records show that the veteran has 
received continuous treatment for sinus and nasal problems, 
classified as sinusitis and allergic rhinitis.  In January 
1992, she underwent a VA ENT examination to determine the 
nature and extent of any sinusitis, and the examiner 
concluded that she had probable allergic rhinitis and 
recommended a CT of her paranasal sinuses to determine the 
nature and extent of her sinus problems.  Attempts by VA to 
schedule the veteran for a CT of her paranasal sinuses were 
unsuccessful as notices sent to her were returned by the 
postal service and attempts to determine her whereabouts 
failed.  Based on the evidence currently of record, the Board 
is unable to determine the nature of the veteran's current 
sinus problems, whether or not her sinusitis increased in 
severity in service or whether or not her sinus problems in 
service were the usual effects of surgery and treatment in 
service.  Since she had had sinusitis and nasal surgery prior 
to service, and was free of sinusitis at separation, the 
Board finds that there was no increase in disability during 
service.

A review of the evidence shows that correspondence sent to 
the veteran at her last address of record has been returned 
by the postal service as undeliverable, and VA and the 
veteran's representative have been unsuccessful in obtaining 
another address for the veteran in order to notify her of a 
schedule CT of her sinuses.  She has an obligation to 
cooperate, when required, in the development of evidence 
pertaining to her claim.  The duty to assist is not always a 
one-way street, nor is it a blind alley.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991); Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  "In the normal course of events, it is the 
burden of the veteran to keep VA apprised of h[er] 
whereabouts.  If [s]he does not do so, there is no burden on 
the part of VA to turn up heaven and earth to find h[er]." 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  VA's duty to 
assist her in developing her claim has been met in this case.  
She has not shown good cause for her failure to report for 
scheduled CT of the paranasal sinuses.  The fact that she did 
not receive actual notice of the scheduled medical study is 
not good cause, because she has violated her duty to keep VA 
apprised of her whereabouts.  She is always free to submit an 
application to reopen the claim for service connection for 
sinusitis.

After consideration of all the evidence in this case, 
including the veteran's testimony, the Board finds that the 
preponderance of it is against the claim for service 
connection for sinusitis, and it is denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Service connection for sinusitis is denied.




		
	J. E. DAY
	Member, Board of Veterans' Appeals

 

